PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,796,280
Issue Date: October 24, 2017
Application No. 13/849,904
Filing or 371(c) Date: 25 Mar 2013
Attorney Docket No. 00268-0001-02000
:
:
:
:	DECISION ON PETITIONS
:
:
:

This is a decision on the petitions filed January 24, 2022 under 37 CFR 1.182 to expedite the petition processing and under 37 CFR 1.378(b) to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition under 37 CFR 1.182 is GRANTED.

The requisite $210 fee for the petition to expedite processing under 37 CFR 1.182 submitted January 24, 2022, has been accepted.

The above patent expired for failure to timely submit the 3½ year maintenance fee by October 24, 2021.  However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.  

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries concerning this decision should be directed to Irvin Dingle at (571) 272-3210.

/Irvin Dingle/
Irvin Dingle     
Lead Paralegal Specialist
Office of Petitions